Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 03/16/2020.
Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 03/16/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a program product for data tree checkpoint and restoration. The detailed implementation indicates: (1) A method of managing data in a data storage system comprising: share-latching a first node of a data tree to be copied into persistent storage; (2) Copying the first node that is share-latched into persistent storage; (3) Determining if there is a sibling second node linked to the first node; and (4) In response to the presence of a sibling second node linked to the first node, following a link between the first node that was copied and the sibling second node, share-latching the sibling second node, unlatching the first node that was copied, and copying the sibling second node into persistent storage.

Pertinent Art
4.	Graefe et al, US 20130318126, discloses implementing a tree data structure that comprises creating a parent and child relationship between a first node and a second node, in which the first node and the second node are at the same hierarchical level of the tree, and maintaining only one incoming pointer for each of the nodes in the tree at all times. A tree data structure in which each node in the tree data structure comprises a pointer directed to a local overflow node from a node at the same hierarchical level as the local overflow node.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Hung Le
12/17/2021

/HUNG D LE/Primary Examiner, Art Unit 2161